Exhibit 10.14

 

LOGO [g69911ex10_14a.jpg]   Loan No. AC-TX-MM-10-001-001

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is entered into as of February 24, 2010,
by and among Wells VAF – Parkway at Oak Hill, LLC, a Delaware limited liability
company (“Borrower”), and A10 Capital, LLC, a Delaware limited liability company
(“Lender”), on the following terms and conditions.

R E C I T A L S

A.        Lender intends to make a loan to Borrower in the principal amount of
$6,900,000.00, to be disbursed as follows: (i) Lender will disburse the
aggregate principal amount of $4,400,000.00 at funding, as follows:
$1,004,703.12 will be disbursed in accordance with a closing statement approved
by Borrower and Lender, $746,159.88 will be deposited in escrow pursuant to and
governed by an Escrow Agreement between Borrower and Lender, and $2,649,137.00
will be deposited in the Account as defined in Section 2.2 of this Agreement for
purposes stated therein; and (ii) a principal amount of up to $2,500,000.00 will
remain undisbursed committed funds, available for disbursement hereunder for
purposes of funding potential future leasing commissions and tenant improvements
relating to the Real Property described below.

B.        Lender is willing to make the loan to Borrower solely under the terms
and conditions specified in this Agreement and in the Loan Documents.

A G R E E M E N T

NOW, THEREFORE, for and in consideration of the approval and making of a loan by
Lender to Borrower, which includes proceeds necessary for tenant improvements,
Borrower and Lender hereby agree as follows:

ARTICLE 1

DEFINITIONS

As used herein, the following words and terms shall have the following meanings
when used in this Agreement:

“Account” means the Account as defined in Section 2.2.

“Advance” means a disbursement of funds from the Loan Fund or the Account, made
to Borrower or on Borrower’s behalf for Tenant Improvements, on a multiple
advance basis under the terms and conditions of this Agreement.

“Agreement” means this Loan Agreement, as may be amended or modified from time
to time, together with all exhibits and schedules attached to this Loan
Agreement from time to time.

 

LOAN AGREEMENT - 1



--------------------------------------------------------------------------------

“Architect’s Contract” means the architect’s contract between Borrower and the
architect for the Project.

“Borrower” means Wells VAF – Parkway at Oak Hill, LLC, a Delaware limited
liability company, and its successors and assigns.

“Carveout Guaranty” means that certain Nonrecourse Carveout Guaranty dated of
even date herewith, executed by Guarantor in favor of Lender, as the same may
hereafter be amended or restated.

“Completion Date” means the date of completion as set forth in each Construction
Contract.

“Construction Contract” means each contract between Borrower and Contractor, and
any subcontracts with subcontractors, materialmen, laborers, or any other person
or entity for performance of work on the Project or the delivery of materials to
the Project.

“Contractor” means the general contractor for each Project.

“Event of Default” has the meaning ascribed to such term in Article 10 of this
Agreement.

“Guarantor” means Wells Mid-Horizon Value-Added Fund I, LLC, a Georgia limited
liability company.

“Guaranty” means that certain Conditional Terminating Guaranty dated of even
date herewith, executed by Guarantor in favor of Lender, as the same may
hereafter be amended or restated.

“Hazardous Materials” has the meaning ascribed to such term in the Indemnity.

“Improvements” means all buildings, structures, facilities, fixtures, additions,
and other improvements, now or at any time hereafter situated, placed or
constructed upon the Real Property.

“Indebtedness” has the meaning ascribed to such term in the Mortgage.

“Indemnity” means that certain Environmental Indemnity Agreement dated of even
date herewith, executed by Borrower and Guarantor, in favor of Lender, as the
same may hereafter be amended or restated.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated of
even date herewith, by and between Bank of America, N.A. and Lender, as the same
may hereafter be amended or restated.

“Lender” means A10 Capital, LLC, a Delaware limited liability company, its
successors and assigns.

 

LOAN AGREEMENT - 2



--------------------------------------------------------------------------------

“Loan” means the loan or loans made to Borrower under this Agreement and the
Loan Documents.

“Loan Documents” mean (1) the Note, (2) this Agreement, (3) the Mortgage,
(4) the Indemnity, (5) UCC financing statements, (6) the Guaranty, (7) the
Carveout Guaranty, (8) the Intercreditor Agreement, (9) such assignments of
management agreements, contracts and other rights as may be required by Lender,
(10) all other documents now or hereafter executed by Borrower, Guarantor, or
any other person or entity, to evidence or secure the payment of the
Indebtedness or the performance of the Obligations, and (11) all modifications,
restatements, extensions, renewals and replacements of the foregoing.

“Loan Fund” means the funds deposited in the Account and the undisbursed
proceeds of the Loan under this Agreement together with any equity funds or
other deposits required from Borrower under this Agreement.

“Mortgage” means that certain Deed of Trust With Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated of even date herewith, from
Borrower, as grantor, to Peter S. Graf, an individual, as trustee, for the
benefit of Lender, as beneficiary, together with all modifications,
restatements, extensions, renewals and replacements thereof.

“Mortgaged Property” has the meaning ascribed to such term in the Mortgage.

“Note” means that certain Promissory Note dated of even date herewith, in the
original principal amount of $6,900,000.00, executed by Borrower and payable to
Lender, together with all modifications, restatements, extensions, renewals and
replacements thereof.

“Obligations” has the meaning ascribed to such term in the Mortgage.

“Plans and Specifications” mean all plans, specifications, shop drawings, and
other technical descriptions prepared for construction, repair or alteration of
the Project, which have been submitted to and approved by Lender in writing,
together with all amendments, modifications and additions thereof as may be
approved by Lender in writing.

“Project” means (as to each lease agreement entered into between Borrower, as
landlord, and a third party tenant, for a portion of any building or structure
currently located on the Real Property) the construction and completion of
future Tenant Improvements and leasing commissions, installation of equipment
and fixtures, landscaping, and all other work necessary to complete the Tenant
Improvements as required under each such lease agreement, and make them usable
for their intended purpose(s).

“Project Documents” mean the Plans and Specifications, all studies, data and
drawings relating to the Project, whether prepared by or for Borrower, the
Construction Contract, the Architect’s Contract, and all other contracts and
agreements relating to the Project or the construction of the Improvements.

“Real Property” means the real property located at 4801 Southwest Parkway,
Austin, TX 78735, as further described in Exhibit “A” attached hereto and
incorporated herein

 

LOAN AGREEMENT - 3



--------------------------------------------------------------------------------

by this reference, together with any greater estate therein which may be
hereafter acquired by Borrower.

“Tenant Improvements” means any and all leasing commissions paid in connection
with any executed lease of the Real Property and any and all improvements made
to the currently existing Improvements as required of Borrower under any
executed lease of all or any portion of the Real Property subject to the
following limitations:

 

  i.

Tenant Improvements for tenant, Wells Fargo Bank, N.A. shall not exceed in the
aggregate $1,695,760.00 (the “WF TI/LC Funds);

 

  ii.

Tenant Improvements for tenant, Surveying and Mapping, Inc. shall not exceed in
the aggregate $953,377.00 (the “SAM TI/LC Funds”); and

 

  iii.

Tenant Improvements for the remainder of the space of the Improvements shall not
exceed in the aggregate $2,500,000.00 (the “Vacant Space TI/LC Funds”).

“UCC” has the meaning ascribed to such term in the Mortgage.

Words and terms not otherwise defined in this Agreement shall have the meanings
attributed to such terms in the Mortgage. Words and terms used in the singular
shall include the plural, and the plural shall include the singular, as the
context may require. Unless specifically stated to the contrary, all references
to dollar amounts shall mean amounts in lawful money of the United States of
America. The Recitals set forth above are material, true and correct and are
incorporated by this reference into this Agreement as though fully set forth
herein.

ARTICLE 2

LOAN; USE OF PROCEEDS; DEPOSIT OF FUNDS

Section 2.1    Borrower hereby agrees that a portion of the Loan proceeds shall
be used solely for Tenant Improvements to and leasing commissions associated
with the Improvements already constructed on the Real Property. Such Tenant
Improvements and leasing commissions shall be approved by Lender, in its sole
and absolute discretion, prior to Borrower commencing any Tenant Improvements or
payment of any leasing commissions. Lender shall in no way be obligated to make
any Advances with respect to any Tenant Improvements or leasing commissions not
approved by Lender in its sole and absolute discretion.

Section 2.2    On the funding date of the Loan and from the initial Advance
under the Loan, Borrower will direct Lender to deposit the WF TI/LC Funds and
the SAM TI/LC Funds in the total sum of $2,649,137.00, in an account in the name
of Lender at a financial institution of Lender’s choice (the “Account”), with
Borrower assuming all risk of loss. All amounts disbursed by Lender for deposit
in the Account shall be deemed disbursements of the Loan and shall begin bearing
interest at the rate applicable to the Loan immediately upon deposit into the
Account, even though such sums may not be disbursed on behalf of Borrower until
a later date (or applied to the Loan following the occurrence of an Event of
Default under the Loan Documents executed in connection with the Loan). Borrower
hereby agrees that it shall have no

 

LOAN AGREEMENT - 4



--------------------------------------------------------------------------------

right to direct the investment of the Account, withdraw from the Account, close
the Account, or otherwise control the Account in any way. The funds in the
Account shall be invested by Lender (such investments are referred to as the
“Investments”), with any interest accruing thereon as a result of the
Investments to be paid to Lender. Lender shall have no liability whatsoever for
the loss of any funds in the Account as a result of the failure of an investment
or an institution into which the funds in the Account have been placed. Subject
to all the terms of this Agreement, all subsequent Advances in connection with
the Tenant Improvements for the tenant, Wells Fargo Bank, N.A., and in
connection with the Tenant Improvements for the tenant, Surveying and Mapping,
Inc., shall be drawn from the Account.

Section 2.3      Borrower hereby assigns to Lender, and grants to Lender a
security interest in, all Borrower’s right, title and interest in any and all
funds deposited in the Account as additional security for all of Borrower’s
obligations under the Loan and the other Loan Documents, and all amendments,
extensions, or renewals of all such documents, whether now existing or hereafter
arising. Borrower instructs and directs Lender as follows:

a.        All securities or other property in the form of an instrument or
security underlying any financial asset credited to the Account shall, as
applicable, be registered in the name of Lender, endorsed to Lender or in blank
or credited to another securities account maintained in the name of Lender, and
in no case shall any financial asset credited to the Account be registered in
the name of Borrower, payable to the order of Borrower or specially endorsed to
Borrower, except to the extent the foregoing have been specially endorsed to
Lender in blank;

b.        All financial assets and funds held by or delivered to Lender pursuant
to this Agreement shall be promptly credited to the Account;

c.        The Account shall be an account to which financial assets and funds
are or may be credited; and

d.        Each item of property (whether investment property, a financial asset,
a security, an instrument, cash, funds in the Account, or Investments) credited
to the Account shall be treated as a “financial asset” (within the meaning of
Section 8-102(i) of the UCC).

ARTICLE 3

NO CONSTRUCTION PRIOR TO RECORDING OF MORTGAGE

Borrower shall not permit any work or materials to be furnished in connection
with the Project until (A) the Loan Documents are fully executed; (B) the
Mortgage has been duly recorded and the security interest of Lender in the
Mortgaged Property has been duly perfected; and (C) Lender has been provided
evidence, satisfactory to Lender, that Borrower has obtained all insurance
required under the Mortgage and this Agreement and that Lender’s liens on the
Mortgaged Property are valid perfected first liens, subject only to such
exceptions, if any, acceptable to Lender.

 

LOAN AGREEMENT - 5



--------------------------------------------------------------------------------

ARTICLE 4

CONDITIONS PRECEDENT TO EACH ADVANCE

Lender’s obligation to make each Advance under this Agreement shall be subject
to the fulfillment to Lender’s satisfaction, in its sole and absolute
discretion, of all of the conditions set forth in this Agreement, the Mortgage,
and in any other Loan Documents.

Section 4.1          Approval of Contractors, Subcontractors, and Materialmen.
Lender shall have approved a list of all contractors employed in connection with
the construction of the Tenant Improvements for the Project, showing the name,
address, and telephone number of each contractor, a general description of the
nature of the work to be done, the labor and materials to be supplied, the names
of materialmen, if known, and the approximate dollar value of the labor, work,
or materials with respect to each contractor or materialman. Lender shall have
the right to communicate with any person to verify the facts disclosed by the
list or by any application for any Advance, or for any other purpose.

Section 4.2          Plans, Specifications and Permits. Lender shall have
received and accepted a complete set of written Plans and Specifications setting
forth all proposed Tenant Improvements for the Project, and Borrower shall have
furnished to Lender copies of all permits and requisite approvals of any
governmental body necessary for the construction and use of the Project.

Section 4.3          Architect’s and Construction Contracts. Borrower shall have
furnished in form and substance satisfactory to Lender an executed copy of the
Architect’s Contract and an executed copy of the Construction Contract. Prior to
commencement of any Project, Borrower shall have executed a Collateral
Assignment of Contracts provided by Lender assigning to Lender all Project
Documents.

Section 4.4          Budget and Schedule of Estimated Advances. Lender shall
have approved detailed budget and cash flow projections of total Project costs
and a schedule of the estimated amount and time of disbursements of each
Advance.

Section 4.5          Borrower’s Authorization. Borrower shall have provided in
form and substance satisfactory to Lender properly certified resolutions, duly
authorizing the consummation of the Project. In addition, Borrower shall have
provided such other resolutions, authorizations, documents and instruments as
Lender, in its sole discretion, may require.

Section 4.6          Bond. If requested by Lender, Borrower shall have furnished
a performance and payment bond in an amount equal to 100% of the amount of the
Construction Contract, as well as a materialmen’s and mechanics’ payment bond,
with such riders and supplements as Lender may require, each in form and
substance satisfactory to Lender, naming Contractor as principal and Lender as
an additional oblige, and each in the form required by the laws of the State of
Texas.

Section 4.7          Assignment of Project Documents. Borrower shall have
assigned to Lender, in form and substance satisfactory to Lender, the Project
Documents.

 

LOAN AGREEMENT - 6



--------------------------------------------------------------------------------

Section 4.8          Survey. If requested by Lender, Borrower shall have
furnished to Lender a survey of recent date, prepared and certified by a
qualified surveyor and providing that following construction of the Tenant
Improvements in accordance with the Plans and Specifications, the Improvements
shall lie wholly within the boundaries of the Real Property without encroachment
or violation of any zoning ordinances, building codes or regulations, or setback
requirements, together with such other information as Lender in its sole
discretion may require.

Section 4.9          Title Insurance. Borrower shall have provided to Lender a
TLTA extended coverage loan policy of title insurance, with such endorsements as
Lender may require, issued by a title insurance company acceptable to Lender and
in a form, amount, and content satisfactory to Lender, insuring that Lender’s
Mortgage is a valid first lien on the Real Property, free and clear of all
defects, liens, encumbrances, and exceptions except those specifically accepted
by Lender in writing. If requested by Lender, Borrower shall provide to Lender,
at Borrower’s expense, a T-3 endorsement (or such other endorsement as Lender
may require) to said loan policy concurrent with each Advance, insuring the lien
free completion of all Improvements completed on the Real Property as of the
date of issuance of such endorsement.

Section 4.10          Insurance. Borrower shall have delivered to Lender the
following insurance policies or evidence thereof: (a) a builders risk (course of
construction) insurance policy with extended coverage covering the Improvements,
issued in an amount and by a company acceptable to Lender, and containing a
lender’s loss payable or other endorsement satisfactory to Lender insuring
Lender as mortgagee, together with such other endorsements as may be required by
Lender, including stipulations that coverages will not be cancelled or
diminished without at least thirty (30) days prior written notice to Lender,
(b) Contractor’s general liability insurance, public liability and workmen’s
compensation insurance policies; and (c) all other insurance required by this
Agreement, the Mortgage, and any other Loan Documents.

Section 4.11          Workers’ Compensation Coverage. Provide to Lender a
certificate of insurance evidencing Contractor’s compliance with all applicable
workers’ compensation laws and regulations with regard to all work performed on
the Project.

Section 4.12          Payment of Fees and Expenses. Borrower shall have paid to
Lender all fees, charges, and other expenses which are then due and payable as
specified in this Agreement or any other Loan Documents.

Section 4.13          Satisfactory Construction. All work usually done at the
stage of construction for which disbursement is requested shall have been done
in a good and workmanlike manner and all materials and fixtures usually
furnished and installed at that stage of construction shall have been furnished
and installed, all in compliance with the Plans and Specifications. Borrower
shall also have furnished to Lender such proof as Lender may require to
establish the progress of the work, compliance with applicable laws, freedom of
the Mortgaged Property from liens, and the basis for the requested Advance.

Section 4.14          Certification. Borrower shall have furnished to Lender a
certification by an engineer, architect, or other qualified inspector acceptable
to Lender that the

 

LOAN AGREEMENT - 7



--------------------------------------------------------------------------------

construction of the Tenant Improvements has complied and will continue to comply
with all applicable statutes, ordinances, codes, regulations, and similar
requirements.

Section 4.15          Project Review. Lender shall have reviewed, at Borrower’s
cost, the Project Documents and such other documents as may be required by
Lender in its sole discretion. Lender shall have received written confirmation
prior to each Advance from a construction progress inspector retained by Lender,
at Borrower’s expense, affirming the information provided to Lender by Borrower
or its agents pursuant to this Article 4.

Section 4.16          Lien Waivers. Borrower shall have obtained and attached to
each application for an Advance, including the Advance to cover final payment to
Contractor, executed acknowledgments of payment of all sums due and releases of
contractor’s, mechanic’s and materialmen’s liens, satisfactory to Lender, from
any party having lien rights, which acknowledgements of payment and releases of
liens shall cover all work, labor, equipment, materials done, supplied,
performed, or furnished prior to such application for an Advance.

Section 4.17          No Event of Default. There shall not exist at the time of
any Advance a condition which would constitute an Event of Default under this
Agreement or under any other Loan Document.

Section 4.18          Affidavit of Commencement. Borrower and Contractor shall
jointly file an Affidavit of Commencement with the county clerk of the county in
which the Real Property is located not later than the 30th day after the date of
actual commencement of construction of the Tenant Improvements or delivery of
materials to the Real Property. Such affidavit shall contain the information
required by §53.124(c) of the Texas Property Code, shall not be filed prior to
approval thereof in writing by Lender and shall in no event be filed showing a
date of commencement of construction which is prior to the filing of the
Mortgage with the county clerk of the county where the Real Property is located.

ARTICLE 5

ADVANCES FROM THE LOAN FUND

Section 5.1          Application for Advances. Each application shall be stated
on a standard AIA payment request form or other form approved by Lender,
executed by Borrower, and supported by such evidence as Lender shall reasonably
require. With regard to the WF TI/LC Funds and the SAM TI/LC Funds, such
requests and Advances shall be in increments of not less than $150,000.00. With
regard to the Vacant Space TI/LC Funds, such requests and Advances shall (a) be
in increments of not less than $250,000.00 and (b) not exceed the aggregate
amount of $39.09 per square foot. Borrower shall apply only for disbursement
with respect to work actually done by Contractor and for materials and equipment
actually incorporated into the Project. Each application for an Advance shall be
deemed a certification of Borrower that as of the date of such application,
Borrower is in compliance with all of the provisions of this Agreement and the
Loan Documents. If Lender determines, in its sole and absolute discretion that
all terms and conditions for the Advance are met, Lender shall make the Advance,
less ten percent (10%) of such amount as retainage, within seven (7) business
days of approval of the request. Lender shall not be obligated to make more than
one (1) Advance every thirty (30) days per Tenant Improvement project.

 

LOAN AGREEMENT - 8



--------------------------------------------------------------------------------

Section 5.2          Payments. At the sole option of Lender, Advances may be
paid in the joint names of Borrower and Contractor, subcontractor(s), or
supplier(s) in payment of sums due under the Construction Contract. At its sole
option, Lender may directly pay Contractor and any subcontractors or other
parties the sums due under the Construction Contract. Borrower appoints Lender
as its attorney-in-fact to make such payments. This power shall be deemed
coupled with an interest, shall be irrevocable, and shall survive an Event of
Default under this Agreement.

Section 5.3          Projected Cost Overruns. If Lender at any time determines
in its sole discretion that the amount in the Loan Fund is insufficient, or will
be insufficient, to fully complete and pay for in full the Project, then within
ten (10) days after receipt of a written request from Lender, Borrower shall
deposit in the Loan Fund an amount equal to the deficiency as determined by
Lender. The judgment and determination of Lender under this Section 5.3 shall be
final and conclusive. Lender shall have no further obligation to disburse any
Loan proceeds until Borrower has deposited in the Loan Fund the deficiency
amount as determined by Lender, and Borrower agrees that any such amounts
deposited in the Loan Fund by Borrower shall be disbursed prior to any Loan
proceeds.

Section 5.4          Final Payment to Contractor. Upon completion of the Project
and fulfillment of the Construction Contract to the satisfaction of Lender, and
provided sufficient Loan proceeds are available in the Loan Fund, Lender shall
make an Advance to cover the final payment due to Contractor upon satisfaction
of the following:

  a.  Delivery to Lender of a T-3 endorsement to the TLTA loan policy of title
insurance.

  b.  Delivery of endorsements eliminating the mechanic’s lien exception and
pending disbursements language in the TLTA loan policy of title policy.

  c.  Delivery of such other endorsements to the TLTA loan policy of title
insurance as may be required by Lender in its sole discretion.

  d.  A period of thirty (30) days shall have elapsed after the later of (i) the
date of completion of construction of the Tenant Improvements or (ii) the date
of filing with the county clerk of the county where the Real Property is located
of an Affidavit of Completion by Borrower meeting the requirements of §53.106 of
the Texas Property Code, provided that a copy of said affidavit is sent to the
parties and within the time periods required by said §53.106.

Construction shall not be deemed complete for purposes of the final Advance
unless and until Lender shall have received all of the following:

  a.  Evidence satisfactory to Lender that all work under the Construction
Contract requiring inspection by any governmental authority with jurisdiction
has been duly inspected and approved by such authority, that a certificate of
occupancy has been issued, and that all parties performing work have been paid,
or will be paid, for such work;

 

LOAN AGREEMENT - 9



--------------------------------------------------------------------------------

  b.  A certification by an engineer, architect, or other qualified inspector
acceptable to Lender that the Tenant Improvements have been completed
substantially in accordance with the Plans and Specifications and the
Construction Contract, that direct connection has been made to all utilities set
forth in the Plans and Specifications, and that the Project is ready for
occupancy;

  c.  Written confirmation from a construction progress inspector retained by
Lender, at Borrower’s expense, affirming the information provided to Lender
pursuant to subparagraphs a. and b. above;

  d.  Acceptance of the completed Tenant Improvements by Lender and Borrower;

  e.  Acceptance and occupancy of the completed Tenant Improvements by the
respective tenant.

Section 5.5          Construction Default. If Borrower fails in any respect to
comply with the provisions of this Agreement or any other Loan Documents, or if
construction ceases before completion of the Project regardless of the reason,
Lender, at its option, may refuse to make further Advances, may accelerate the
Indebtedness under the terms of the Note and other Loan Documents, and without
thereby impairing any of its rights, power, or privileges, may enter into
possession of the Project’s construction site and perform or cause to be
performed any and all work and labor necessary to complete the Improvements
substantially in accordance with the Plans and Specifications.

ARTICLE 6

REPRESENTATIONS, WARRANTIES AND COVENANTS

Borrower hereby represents, warrants and covenants to Lender, as of the date of
this Agreement, as of the date of each Advance, as of the date of any renewal,
extension or modification of the Loan, and at all times any Indebtedness exists,
all of the representations, warranties and covenants contained in the Mortgage
and other Loan Documents as if fully set forth herein. Borrower further
represents, warrants and covenants to Lender, as of the date of this Agreement,
as of the date of each Advance, as of the date of any renewal, extension or
modification of the Loan, and at all times any Indebtedness exists, as follows:

Section 6.1          Project Costs. The Project costs are true and accurate
estimates of the costs necessary to complete the Tenant Improvements in a good
and workmanlike manner according to the Plans and Specifications presented by
Borrower to Lender, and Borrower shall take all steps necessary to prevent the
actual cost of the Tenant Improvements from exceeding the Project costs.

Section 6.2          Compliance with Governing Authorities. Borrower has
examined and is familiar with all the easements, covenants, conditions,
restrictions, reservations, building laws, regulations, zoning ordinances, and
federal, state, and local requirements affecting the Project. The Project will
at all times and in all respects conform to and comply with the requirements of
such easements, covenants, conditions, restrictions, reservations, building
laws, regulations, zoning ordinances, and federal, state, and local
requirements.

 

LOAN AGREEMENT - 10



--------------------------------------------------------------------------------

Section 6.3          Insurance Reports. Borrower shall furnish to Lender, upon
Lender’s request, reports on each existing insurance policy required pursuant to
this Agreement and the Mortgage, showing such information as Lender may
reasonably request, including, without limitation, the following: (i) the name
of the insurer, (ii) the risks insured; (iii) the amount of the policy; (iv) the
properties insured; (v) the then current property values on the basis of which
insurance has been obtained, and the manner of determining those values; and
(vi) the expiration date of the policy.

Section 6.4          Construction of the Project. Borrower shall cause the
Tenant Improvements to be constructed and equipped in a diligent and orderly
manner and in strict accordance with the Plans and Specifications approved by
Lender, the Construction Contract, and all applicable laws, ordinances, codes,
regulations, and rights of adjoining or concurrent property owners.

Section 6.5          Defects. Upon demand by Lender, Borrower shall promptly
correct any defect in the Tenant Improvements or any departure from the Plans
and Specifications not approved by Lender in writing before further work shall
be done upon the portion of the Improvements affected.

Section 6.6          Project Claims and Litigation. Borrower shall promptly
inform Lender of (a) all material adverse changes in the financial condition of
Contractor; (b) any litigation and claims, actual or threatened, affecting the
Project or Contractor, which could materially affect the successful completion
of the Project or the ability of Contractor to complete the Project as agreed;
(c) any condition or event which constitutes an Event of Default; and (d) any
condition or event which constitutes a breach or default under any Project
Documents related to the Project.

Section 6.7          Payment of Claims and Removal of Liens. Borrower shall
(a) cause all claims for labor done and materials and services furnished in
connection with the Tenant Improvements to be fully paid and discharged in a
timely manner, (b) diligently file or procure the filing of a valid notice or
affidavit of completion of the Tenant Improvements, or such comparable document
as may be permitted under applicable lien laws, (c) diligently file or procure
the filing of a notice of cessation, or such comparable document as may be
permitted under applicable lien laws, upon the happening of cessation of labor
on the Tenant Improvements for a continuous period of thirty (30) days or more,
and (d) take all reasonable steps necessary to remove all claims of liens
against the Mortgaged Property or any part thereof, or any rights or interests
appurtenant to the Mortgaged Property. Upon Lender’s request, Borrower shall
make such demands or claims upon or against laborers, materialmen,
subcontractors, or other persons who have furnished or claim to have furnished
labor, services, or materials in connection with the Tenant Improvements, which
demands or claims shall under the laws of the State of Texas require diligent
assertions of lien claims upon penalty of loss or waiver thereof. Borrower
shall, within ten (10) days after the filing of any claim of lien that is
disputed or contested by Borrower, provide Lender with a surety bond issued by a
surety acceptable to Lender sufficient to release the claim of lien or deposit
with Lender an amount satisfactory to Lender for the possibility that the
contest will be unsuccessful. If Borrower fails to remove any lien on the
Mortgaged Property or provide a bond or deposit pursuant to this

 

LOAN AGREEMENT - 11



--------------------------------------------------------------------------------

provision, Lender may pay such lien, or may contest the validity of the lien,
and Borrower shall pay all costs and expenses of such contest, including
Lender’s reasonably attorneys’ fees.

Section 6.8          Modification of Contract. Borrower shall not make or permit
to be made any modification of the Project Documents, other than minor changes
involving no extra cost, without Lender’s prior written consent.

Section 6.9          Survival of Representations, Warranties and Covenants.
Borrower understands and agrees that in extending Advances, Lender is relying on
all representations, warranties, and covenants made by Borrower in this
Agreement, the Mortgage, or in any certificate or other instrument delivered by
Borrower to Lender under this Agreement or the Loan Documents. Borrower further
agrees that regardless of any investigation made by Lender, all such
representations, warranties and covenants will survive the extension of each
Advance from the Loan Fund and delivery to Lender of the Loan Documents shall be
continuing in nature, shall be deemed made and redated by Borrower as of the
date each Advance is made, and shall remain in full force and effect until such
time as the Indebtedness shall be paid in full, or until this Agreement shall be
terminated in the manner provided above, whichever is the last to occur.

ARTICLE 7

GENERAL PROJECT PROVISIONS

Borrower covenants and agrees with Lender that while this Agreement is in
effect, Borrower shall comply with the following provisions relating to the
construction and completion of the Project:

Section 7.1          Change Orders. All requests for changes in the Plans and
Specifications, except for changes which are less than $10,000.00 or 5% of any
individual line item in the construction budget, must be in writing, signed by
Borrower and the architect, and delivered to Lender for its approval. Borrower
shall not permit the performance of any work pursuant to any change order or
modification of the Construction Contract or any subcontract without the written
approval of Lender. Borrower shall obtain any required permits or authorizations
from governmental authorities having jurisdiction before approving or requesting
a new change order.

Section 7.2          Purchase of Materials; Conditional Sales Contracts. No
materials, equipment, fixtures, or articles of personal property placed in or
incorporated into the Project, shall be purchased or installed under any
security agreement or other agreement whereby the seller reserves or purports to
reserve title or the right of removal or repossession, or the right to consider
such items as personal property after their incorporation into the Project,
unless otherwise authorized by Lender in writing.

Section 7.3          Lender’s Right of Entry and Inspection. Lender and its
agents shall have at all times the right of entry and free access to the
Mortgaged Property and the right to inspect all work done, labor performed, and
materials furnished with respect to the Project. Lender shall have unrestricted
access to and the right to copy all records, accounting books, contracts,
subcontracts, bills, statements, vouchers, and supporting documents of Borrower
relating in any way to the Project.

 

LOAN AGREEMENT - 12



--------------------------------------------------------------------------------

Section 7.4          Lender’s Right to Stop Work. If Lender in good faith
determines that any work or materials do not conform to the approved Plans and
Specifications or sound building practices, or otherwise depart from any of the
requirements of this Agreement, Lender may require the work to be stopped and
withhold disbursements until the matter is corrected. In such event, Borrower
shall promptly correct the work to Lender’s satisfaction. No such action by
Lender will affect Borrower’s obligation to complete the Tenant Improvements on
or before the Completion Date. Lender is under no duty to supervise or inspect
the construction or examine any books and records. Any inspection or examination
by Lender is for the sole purpose of protecting Lender’s security and preserving
Lender’s rights under this Agreement. No default of Borrower will be waived by
any inspection by Lender. In no event will any inspection by Lender be a
representation that there has been or will be compliance with the Plans and
Specifications or that the construction is free from defective materials or
workmanship.

Section 7.5          Limitation of Responsibility. The making of any Advance by
Lender shall not constitute or be interpreted as either (A) an approval or
acceptance by Lender of the work done through the date of the Advance, or (B) a
representation or indemnity by Lender to any party against any deficiency or
defect in the work or against any breach of any contract. Inspections and
approvals of the Plans and Specifications, the Tenant Improvements, the
workmanship and materials used in the Tenant Improvements, and the exercise of
any other right of inspection, approval, or inquiry granted to Lender in this
Agreement are acknowledged to be solely for the protection of Lender’s
interests, and under no circumstances shall they be construed to impose any
responsibility or liability of any nature whatsoever on Lender to any party.
Neither Borrower nor any contractor, subcontractor, materialman, laborer, or any
other person shall rely, or have any right to rely, upon Lender’s determination
of the appropriateness of any Advance. No disbursement or approval by Lender
shall constitute a representation by Lender as to the nature of the Project, its
construction, or its intended use for Borrower or for any other person, nor
shall it constitute an indemnity by Lender to Borrower or to any other person
against any deficiency or defects in the Project or against any breach of any
contract.

Section 7.6          Cessation of Advances. Lender shall have no obligation to
make Advances or to disburse Loan proceeds under this Agreement or under any
other Loan Documents upon the occurrence of any Event of Default.

ARTICLE 8

DEFAULT

Any failure by Borrower or any Guarantor to perform, observe or comply with any
of the terms, conditions, agreements, covenants or provisions of this Agreement
(including, but not limited to, failure to construct the Tenant Improvements in
accordance with the Project Documents) or any other Loan Documents, shall
constitute an “Event of Default” hereunder.

ARTICLE 9

REMEDIES

Upon the occurrence of any Event of Default and at any time thereafter, Lender
may, at its option, but without any obligation to do so, and in addition to any
other right Lender without

 

LOAN AGREEMENT - 13



--------------------------------------------------------------------------------

notice to Borrower may have, exercise any or all of the following rights,
remedies and recourses, without notice to Borrower:

a.    institute appropriate proceedings to enforce the performance of this
Agreement;

b.    withhold further disbursement of the Loan Fund;

c.    expend funds necessary to remedy the Event of Default;

d.    take possession of the Mortgaged Property and continue construction of the
Project;

e.    exercise any other right or remedy which it has under the Note or Loan
Documents, or which is otherwise available at law or in equity or by statute;

f.    setoff against and/or use the funds in the Account (or any portion
thereof) for any purpose, including, without limitation (i) payment of any
Indebtedness secured by the Note, any other Loan Documents and this Agreement,
including, without limitation, principal prepayments and the prepayment premium
applicable to such prepayment (as applicable); (ii) reimbursement of Lender for
all losses and expenses (including, without limitation, reasonable legal fees
and disbursements) suffered or incurred by Lender as a result of such default;
or (iii) payment of any amount expended in exercising all rights and remedies
available to Lender at law or in equity or under this Agreement or under the
Loan Documents.

Borrower consents to such actions by Lender without any further instructions or
consents from Borrower. Borrower consents to, authorizes, and directs Lender to
comply with any “entitlement orders” within the meaning of Section 8-102(h) of
the Uniform Commercial Code (the “UCC”) regarding any funds held in the Account,
without any further action or consent by Borrower. Provided, however, that a
setoff by Lender or use of any funds in the Account by Lender shall not, under
any circumstances, be deemed a cure of an Event of Default, and, after the
occurrence of an Event of Default and a setoff by Lender or use of the funds in
the Account by Lender, Borrower shall continue to be in default and Lender shall
be entitled to exercise all rights and remedies available to Lender upon the
occurrence of such Event of Default. Nothing in this Agreement or the other Loan
Documents shall obligate Lender to apply all or any portion of the funds in the
Account on account of any default by Borrower or to repayment of the
Indebtedness secured by the Loan Documents or in any specific order of priority.

ARTICLE 10

COMPLETION OF IMPROVEMENTS BY LENDER

If Lender takes possession of the Mortgaged Property, it may take any and all
actions necessary in its judgment to complete construction of the Tenant
Improvements, including, but not limited to, making changes in the Plans and
Specifications, work, or materials and entering into, modifying or terminating
any Project Documents, subject to Lender’s right at any time to discontinue any
work without liability. If Lender elects to complete the Tenant Improvements, it
will not assume any liability to Borrower or to any other Person for completing
the Tenant Improvements or for the manner or quality of construction of the
Tenant Improvements, and

 

LOAN AGREEMENT - 14



--------------------------------------------------------------------------------

Borrower expressly waives any such liability. Borrower irrevocably appoints
Lender as its attorney-in-fact, with full power of substitution, to complete the
Tenant Improvements, at Lender’s option, either in Borrower’s name or in its own
name. In any event, all sums expended by Lender in completing construction of
the Tenant Improvements will be considered to have been disbursed to Borrower
and will be secured by the Mortgaged Property. Any such sums that cause the
principal amount of the Loan to exceed the face amount of the Note will be
considered to be an additional Loan to Borrower, bearing interest at the rate
set forth in the Note and being secured by the Mortgaged Property. For these
purposes, Borrower assigns to Lender all of its right, title and interest in and
to the Project Documents; provided, however, Lender will not have any obligation
under the Project Documents unless Lender expressly hereafter agrees in writing
to assume such obligations. Upon the occurrence of an Event of Default, Lender
will have the right to exercise any rights of Borrower under the Project
Documents. Except as may be prohibited by applicable law, all of Lender’s rights
and remedies, whether evidenced by this Agreement or by any other writing, shall
be cumulative and may be exercised singularly or concurrently.

ARTICLE 11

MISCELLANEOUS

Section 11.1          Amendments and Waivers; References. No amendment or waiver
of any provision of this Agreement shall be effective unless in writing and
signed by the party against whom enforcement is sought. This Agreement and the
other Loan Documents shall not be executed, entered into, altered, amended or
modified by electronic means. Any reference to a Loan Document, whether in this
Agreement or in any other Loan Document, shall be deemed to be a reference to
such Loan Document as it may hereafter from time to time be amended, modified,
supplemented and restated in accordance with the terms hereof.

Section 11.2          Attorneys’ Fees; Expenses. Borrower agrees to pay upon
demand all of Lender’s reasonable costs and expenses, including Lender’s
attorneys’ fees and legal expenses, incurred in connection with the enforcement
of this Agreement. Lender may hire or pay someone else to help enforce this
Agreement, and Borrower shall pay the reasonable costs and expenses (i) in
connection with each Advance and (ii) with any enforcement of this Agreement.
Costs and expenses include Lender’s attorneys’ fees and legal expenses whether
or not there is a lawsuit, including attorneys’ fees and legal expenses for
bankruptcy proceedings (including efforts to modify or vacate any automatic stay
or injunction), appeals, and any anticipated post-judgment collection services.
Borrower also shall pay all court costs and such additional fees as may be
directed by the court.

Section 11.3          Authority to File Notices. Borrower appoints and
designates Lender as its attorney-in-fact to file for record any notice that
Lender deems necessary to protect its interest under this Agreement. This power
shall be deemed coupled with an interest and shall be irrevocable while any sum
or performance remains due and owing under any of the Loan Documents.

Section 11.4          Caption Headings. The article and section titles set forth
in this Agreement are inserted for convenience of reference only and shall in no
way alter, modify or define, or be used in construing, the text of such articles
or sections.

 

LOAN AGREEMENT - 15



--------------------------------------------------------------------------------

Section 11.5          Governing Law. This Agreement and all other Loan Documents
are being executed and delivered, and are intended to be performed, in the State
of Idaho, and the laws of the State of Idaho shall govern the rights and duties
of the parties hereto and the validity, construction, enforcement and
interpretation of this Agreement and the Loan Documents (without giving effect
to principles of conflicts of law), except to the extent otherwise specified in
this Agreement or any of the Loan Documents.

Section 11.6          No Waiver by Lender. Lender shall not be deemed to have
waived any rights under this Agreement unless such waiver is given in writing
and signed by Lender. No delay or omission on the part of Lender in exercising
any right shall operate as a waiver of such right or any other right. A waiver
by Lender of a provision of this Agreement shall not prejudice or constitute a
waiver of Lender’s right otherwise to demand strict compliance with that
provision or any other provision of this Agreement. No prior waiver by Lender,
nor any course of dealing between Lender and Borrower, shall constitute a waiver
of any of Lender’s rights or of any of Borrower’s obligations as to any future
transactions. Whenever the consent of Lender is required under this Agreement,
the granting of such consent by Lender in any instance shall not constitute
continuing consent to subsequent instances where such consent is required and in
all cases such consent may be granted or withheld in the sole discretion of
Lender.

Section 11.7          Severability. If any provision of this Agreement is held
to be illegal, invalid or unenforceable, such provision shall be fully
severable; the Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part thereof; the
remaining provisions thereof shall remain in full effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
therefrom; and in lieu of such illegal, invalid or unenforceable provision,
there shall be added automatically as a part of the Agreement a provision as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible to be legal, valid and enforceable.

Section 11.8          Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of Lender and Borrower and their respective
successors and assigns. Borrower shall not, without the prior written consent of
Lender, assign any rights, duties or obligations hereunder.

Section 11.9          Time is of the Essence. Time is of the essence in the
performance of this Agreement.

Section 11.10          Jury Waiver. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN)
OR ACTION OF EITHER PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE
RIGHTS UNDER THE LOAN DOCUMENTS OR IN ANY WAY RELATING TO THE LOAN OR THE
MORTGAGED PROPERTY (INCLUDING, WITHOUT LIMITATION, ANY ACTION TO RESCIND OR
CANCEL THE NOTE, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND ANY CLAIM OR
DEFENSE ASSERTING

 

LOAN AGREEMENT - 16



--------------------------------------------------------------------------------

THAT THE NOTE, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WAS FRAUDULENTLY
INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A MATERIAL INDUCEMENT
FOR LENDER TO ENTER INTO THE NOTE, THIS AGREEMENT AND THE LOAN DOCUMENTS.

[The remainder of this page is intentionally left blank.]

 

LOAN AGREEMENT - 17



--------------------------------------------------------------------------------

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS AGREEMENT AND
BORROWER AGREES TO ITS TERMS. THIS AGREEMENT IS DATED FEBRUARY 24, 2010.

 

BORROWER:

Wells VAF – Parkway at Oak Hill, LLC,

a Delaware limited liability company

By:

 

Wells Mid-Horizon Value-Added Fund I, LLC,

 

a Georgia limited liability company, its sole Member

 

By:

 

Wells Investment Management Company, LLC,

   

a Georgia limited liability company, its Manager

   

By:

 

/s/ Kevin A. Hoover

     

Kevin A. Hoover, President

LENDER:

A10 Capital, LLC,

a Delaware limited liability company

By:

 

/s/ Dale Conder

 

Dale Conder, Chief Risk Officer

 

LOAN AGREEMENT - 18



--------------------------------------------------------------------------------

EXHIBIT “A”

Legal Description of Real Property

TRACT 1:

Lot 1, Block “A”, OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION IV, a subdivision
in Travis County, Texas, according to the map or plat thereof recorded under
Document No. 200300035 of the Official Public Records of Travis County, Texas,
being more particularly described by metes and bounds shown on Schedule 1
attached hereto and made a part hereof.

TRACT 2:

Being all of that certain 4.678 acre tract of land, more or less, the same being
all of Lot 1, Block “A”, OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION III, a
subdivision in Travis County, Texas, according to the map or plat thereof
recorded under Document No. 200300034 of the Official Public Records of Travis
County, Texas; said 4.678 acres of land being more particularly described by
metes and bounds shown on Schedule 2 attached hereto and made a part hereof.

TRACT 3:

Non-exclusive easement estate created in that certain Joint Access and Easement
Agreement dated October 27, 2005, by and between Champion Partners Group, Ltd.
and AAW Oak Hill, Ltd., recorded in Document No. 2005209114, Official Public
Records, Travis County, Texas, being over and across that certain 0.336 acre
portion of Lots 1 and 2, Block “A”, OAK HILL TECHNOLOGY PARK SUBDIVISION, a
subdivision in Travis County, Texas, according to the map or plat thereof,
recorded under Document No. 200000208 of the Official Public Records of Travis
County, Texas; said 0.336 acres being more particularly described by metes and
bounds shown on Schedule 3 attached hereto and made a part hereof.

Parkway at Oak Hill

4801 Southwest Parkway

Austin, Texas

 

LOAN AGREEMENT - 19



--------------------------------------------------------------------------------

SCHEDULE 1

Tract 1 – Metes and Bounds Legal Description

 

TRACT I - 17.676 ACRES

OAK HILL TECHNOLOGY PARK

SECTION IV

  

FN NO. 08-574 (KWA),

SEPTEMBER 15, 2008

BPI JOB NO. 2019-01.92

DESCRIPTION

OF A 17.676 ACRE TRACT OF LAND OUT OF THE THOMAS ANDERSON SURVEY NO. 17,
SITUATED IN TRAVIS COUNTY, TEXAS, BEING ALL OF LOT 1, BLOCK “A”, OAK HILL
TECHNOLOGY PARK SUBDIVISION SECTION IV, A SUBDIVISION OF RECORD IN DOCUMENT NO.
200300035 OF THE OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS; SAID 17.676
ACRE TRACT BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

COMMENCING at a 1/2 inch iron rod found in the northerly right-of-way line of
U.S. Highway 290 for the southwesterly corner of Lot 1, Block “A” Oak Hill
Technology Park Subdivision, of record in Document No. 200000208 of said
Official Public Records, being the southeasterly corner of Resubdivision of Lot
1-A Block “A” Oak Hill Industrial Park Section Two, a subdivision of record in
Book 77, Page 11 of the Plat Records of Travis County, Texas;

THENCE, N29°38’00”E, leaving the northerly line of U.S. Highway 290, along the
westerly line, of said Lot 1 and Lot 2, Block “A” of said Oak Hill Technology
Park Subdivision, being the easterly line of said Resubdivision of Lot 1-A, and
a portion of the easterly line of Oak Hill Industrial Park Section Two, a
subdivision of record in Book 76, Page 142 of said Plat Records, a distance of
712.97 feet to a 1/2 inch iron rod found for the POINT OF BEGINNING hereof,
being an angle point in the westerly line of said Lot 1;

THENCE, N29°38’00”E, along a portion of the westerly line of said Lot 1, being a
portion of the easterly line of said Oak Hill Industrial Park Section Two, a
distance of 378.82 feet to an iron pipe found, for an angle point in the
westerly line of said Lot 1, being the most easterly corner of said Oak Hill
Industrial Park Section Two;

THENCE, continuing along the westerly line of said Lot 1, the following two
(2) courses and distances:

 

1)

N59°40’29”W, along the northerly line of said Oak Hill Industrial Park Section
Two, a distance of 3.01.12 feet to an iron pipe found in the easterly line of
Lot 2, Block “A” Murphey Subdivision, a subdivision of record in Document
No. 200600209 of said Official Public Records, for an angle point hereof;

 

2)

N29°34’26”E, along the easterly line of said Lot 2 and Lot 4, Block “A” of said
Murphey Subdivision, a distance of 622.21 feet to a 1/2 inch iron rod found in
the southerly right-of way-line of Southwest Parkway (R.O.W. varies), being the
northeasterly corner of said Lot 4 and the northwesterly corner of said Lot 1,
for the northwesterly corner hereof;



--------------------------------------------------------------------------------

FN 08-574 (KWA)

SEPTEMBER 15, 2008

PAGE 2 OF 3

 

THENCE, along the southerly line of Southwest Parkway and the northerly line of
said Lot 1, the following two (2) courses and distances:

 

1)

S59°43’00”E, a distance of 654.69 feet to a 1/2 inch iron rod found for an angle
point;

 

2)

S59°48’00”E, a distance of 147.39 feet to a 1/2 inch iron rod found for. the
northeasterly corner of said Lot 1 and hereof, being the northwesterly corner of
said Lot 1, Block “A” Oak Hill Technology Park Subdivision Section III;

THENCE, S29°38’00”W, leaving the southerly line of Southwest Parkway, along the
easterly line of said Lot 1, Block “A” Oak Hill Technology Park Subdivision
Section IV, passing an iron pipe found for the common westerly corner of said
Lot 1, Block “A” Oak Hill Technology Park Subdivision Section III and that
certain 5.34 acre tract of land conveyed to South Austin Marine, Inc., by deed
of record in Volume 7993, Page 207 of said Real Property Records, at a distance
of 635.36 feet, and. continuing for a total distance of 1185.40 feet to a 1/2
inch, iron rod found for an. angle point hereof, being the northeasterly corner
of that certain 1.102 acre tract conveyed to Joseph J. Hajjar by Deed of Record
in Volume 12120, Page 1918 of said Real Property Records;

THENCE, N59°46’29”W, leaving the westerly line of said 5.34 acres, along a
portion of the easterly line of said Lot 1, Block “A” Oak Hill Technology
Park-Subdivision Section IV and hereof, being the northerly line of said 1.102
acres, a distance of 147.39 feet to an iron pipe found, for the northwesterly
corner of said 1.102 acre tract and an angle point hereof;

THENCE, along the westerly line of said 1.102 acre tract, being a portion of the
easterly line of said Lot 1, Block “A” Oak Hill Technology Park Subdivision
Section IV and hereof, the following three (3) courses and distances:

 

1)

S29o39’50”W, a distance of 136.85 feet to a 1/2 inch iron rod found for an angle
point;

 

2)

S89°58’21”W, a distance of 24.28 feet to a 1/2 inch iron rod found for an angle
point;

 

3)

S29°59’38”W, a distance of 199.64 feet to a 1/2 inch iron rod found in the
northerly line of U.S. Highway 290 (R.O.W. varies) for the southeasterly corner
of said Lot 1, Block “A” Oak Hill Technology Park Subdivision Section IV and
hereof, being the southwesterly corner of said 1.102 acre tract;



--------------------------------------------------------------------------------

FN 08-574 (KWA)

SEPTEMBER 15, 2008

PAGE 3 OF 3

 

THENCE, N88o09’05”W, along the northerly line of U.S. Highway 290, being the
southerly line of said Lot 1, Block “A” Oak Hill Technology Park Subdivision
Section IV and hereof, a distance of 92.12 feet to a 1/2 inch iron rod found for
the southwesterly corner of said Lot 1, Block “A” Oak Hill Technology Park
Subdivision Section IV and hereof;

THENCE, N24°38’24,”E, leaving the northerly line of U.S. Highway 290, along a
portion of the westerly line of said Lot 1, Block “A” Oak Hill Technology Park
Subdivision Section IV and hereof, being a portion of the easterly line of Lot 1
of said Oak Hill Technology Park Subdivision, a distance of 41.61 feet to a 1/2
inch iron rod found for an angle point in the westerly line of said Lot 1, Block
“A” Oak Hill Technology Park Subdivision Section IV and hereof;

THENCE, N29°38’00”E, continuing along the westerly line of said Lot 1, Block “A”
Oak Hill Technology Park Subdivision Section IV and hereof, being a portion of
the easterly line of Lot 1 and a portion of the easterly line of Lot 2 of said
Oak Hill Technology Park Subdivision, a distance of 538.08 feet to a 1/2 inch
iron rod found for an angle point of said Lot 1, Block “A” Oak Hill Technology
Park Subdivision Section IV and hereof, being the northeasterly corner of said
Lot 2, Oak Hill Technology Park Subdivision;

THENCE, N60°22’00”W, along a portion of the westerly line of said Lot 1, Block
“A” Oak Hill Technology Park Subdivision Section IV and hereof, a distance of
245.35 feet to the POINT OF BEGINNING containing an area of 17,676 acres
(769,977 sq. ft.) of land, more or less, within these metes and bounds.

BEARING BASIS: THE BASIS OF BEARING OF THE DESCRIPTION HEREIN IS THE
SOUTHEASTERLY LINE OF THE RESUBDIVISION OF LOT 1-A, BLOCK A, OAK HILL INDUSTRIAL
PARK SECTION TWO, AS RECORDED IN BOOK 77, PAGE 11 AND THE SOUTHEASTERLY LINE OF
OAK HILL INDUSTRIAL PARK SECTION TWO AS RECORDED IN BOOK 76, PAGE 142, BOTH OF
THE PLAT RECORDS OF TRAVIS COUNTY, TEXAS.

I, MARK J. JEZISEK, A REGISTERED PROFESSIONAL LAND SURVEYOR, DO HEREBY CERTIFY
THAT THE PROPERTY DESCRIBED HEREIN WAS DETERMINED BY A SURVEY MADE ON THE GROUND
UNDER MY DIRECTION AND SUPERVISION. A LAND TITLE SURVEY WAS PREPARED TO
ACCOMPANY THIS FIELDNOTE DESCRIPTION.

 

BURY & PARTNERS, INC.

ENGINEERS-SURVEYORS

221 WEST SIXTH STREET, STE. 600

AUSTIN TEXAS

  LOGO [g69911ex10_14b.jpg]



--------------------------------------------------------------------------------

SCHEDULE 2

Tract 2 – Metes and Bounds Legal Description

 

TRACT II - 4.678 ACRES

OAK HILL TECHNOLOGY PARK

SECTION III

 

FN NO. 08-575(KWA)

SEPTEMBER 15, 2008

BPI JOB NO. 2019-01.92

DESCRIPTION

OF A 4.678 ACRE TRACT OF LAND OUT OF THE THOMAS ANDERSON SURVEY NO. 17, SITUATED
IN TRAVIS COUNTY, TEXAS, BEING ALL OF LOT 1, BLOCK “A”, OAK HILL TECHNOLOGY PARK
SUBDIVISION SECTION III, A SUBDIVISION OF RECORD IN DOCUMENT NO. 200300034 OF
THE OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS; SAID 4.678 ACRE TRACT BEING
MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

BEGINNING at a 1/2 inch iron rod found in the southerly right-of-way line of
Southwest Parkway (R.O.W. varies) for the northwesterly corner of said Lot 1,
Block “A” Oak Hill Technology Park Subdivision Section III, being the
northeasterly corner of Lot 1, Block “A” Oak Hill Technology Park Subdivision
Section IV, a subdivision of record in Document No. 200300035 of said Official
Public Records;

THENCE, S59°14’26”E, along the southerly line of Southwest Parkway,” being the
northerly line of said Lot 1, Block “A” Oak Hill Technology Park Subdivision
Section III, a distance of 322.35 feet to a 1/2 inch iron rod with BPI cap
found, being the northeasterly corner of said Lot 1, Block “A” Oak Hill
Technology Park Subdivision Section III;

THENCE, leaving the southerly line of Southwest Parkway, along the easterly line
of said Lot 1, Block “A” Oak Hill Technology Park Subdivision Section III, being
a portion of the westerly line of Boston 290 Office Park Section Two-A, a
subdivision of record in Volume 100, Pages 58-59 of said Plat Records, the
following two (2) courses and distances:

 

1)

S29°38’19”W, a distance of 341.51 feet to an iron pipe found for an angle point;

 

2)

S29°33’06”W, a distance of 287.35 feet to a 1/2 inch iron rod found for the
common easterly corner of said Lot 1, Block “A” Oak Hill Technology Park
Subdivision Section III and that certain 5.34 acre tract of land conveyed to
South Austin Marine, Inc., by deed of record in Volume 7993, Page 207 of said
Real Property Records, being the southeasterly corner hereof;

THENCE, N60°23’40”W, leaving the westerly line of said Boston 290 Office Park
Section Two-A, along the common line of said Lot 1, Block “A” Oak Hill
Technology Park Subdivision Section III and said 5.34 acre tract, being the
southerly line hereof, a distance of 322.66 feet to an iron pipe found in the
easterly line of said Lot 1, Block “A” Oak Hill Technology. Park Subdivision
Section IV being the southwesterly corner of said Lot 1, Block “A” Oak Hill
Technology Park Subdivision Section III and the northwesterly corner of said
5.34 acre tract;



--------------------------------------------------------------------------------

FN 08-575 (KWA)

SEPTEMBER 15, 2008

PAGE 2 OF 2

 

THENCE, N29°38’00”E, along the westerly line of said Lot 1, Block “A” Oak Hill
Technology Park Subdivision Section III, being a portion of the easterly line of
said Lot 1, Block “A” Oak Hill Technology Park Subdivision Section IV, a
distance of 635.36 feet to POINT OF BEGINNING containing an area of 4.678 acres
(203,764 sq. ft.) of land, more or less, within these metes and bounds.

BEARING BASIS: THE BASIS OF BEARING OF THE DESCRIPTION HEREIN IS THE
SOUTHEASTERLY LINE OF THE RESUBDIVISION OF LOT 1-A, BLOCK A, OAK HILL INDUSTRIAL
PARK SECTION TWO, AS RECORDED IN BOOK 77, PAGE 11 AND THE SOUTHEASTERLY LINE OF
OAK HILL INDUSTRIAL PARK SECTION TWO AS RECORDED IN BOOK 76, PAGE 142, BOTH OF
THE PLAT RECORDS OF TRAVIS COUNTY, TEXAS.

I, MARK J. JEZISEK, A REGISTERED PROFESSIONAL LAND SURVEYOR, DO HEREBY CERTIFY
THAT THE PROPERTY DESCRIBED HEREIN WAS DETERMINED BY A SURVEY MADE ON THE GROUND
UNDER MY DIRECTION AND SUPERVISION. A LAND TITLE SURVEY WAS PREPARED TO
ACCOMPANY THIS FIELDNOTE DESCRIPTION.

 

BURY & PARTNERS, INC.

ENGINEERS–SURVEYORS

221 WEST SIXTH STREET, SUITE 600

AUSTIN, TEXAS 78701

  LOGO [g69911ex10_14c.jpg]



--------------------------------------------------------------------------------

SCHEDULE 3

Tract 3 – Metes and Bounds Legal Description

 

TRACT III - 0.336 ACRES

LOT 1 & LOT 2, BLOCK “A”

OAK HILL TECHNOLOGY PARK

 

FN NO. 08-576(KWA)

SEPTEMBER 15, 2008

BPI NO. 2019-01.92

DESCRIPTION

OF A 0.336 ACRE TRACT OF LAND SITUATED IN TRAVIS COUNTY, TEXAS, BEING A PORTION
OF LOT 1 AND LOT 2, BLOCK “A”, OAK HILL TECHNOLOGY PARK SUBDIVISION, OF RECORD
IN DOCUMENT NO. 200000208, OF THE OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY,
TEXAS; SAID LOT 1 AND LOT 2, BLOCK “A” HAVING BEEN CONVEYED TO AAW OAK HILL,
LTD. BY THE DEED OF RECORD IN DOCUMENT NO. 2000150953, OF SAID OFFICIAL PUBLIC
RECORDS OF TRAVIS COUNTY, TEXAS; SAID 0.336 ACRE BEING MORE PARTICULARLY
DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

BEGINNING at a 1/2 inch iron rod found in the northerly line of U.S. Highway 290
West. (R.O.W. varies), being the southeasterly corner of said Lot 1, Block “A”,
and the southwesterly corner of Lot 1, Block “A”, Oak Hill Technology Park
Subdivision Section IV, of record in Document No. 200300035 of said Official
Public Records, for the southeasterly corner hereof, from which a 1/2 inch iron
rod found for the southeasterly corner of said Lot 1, Block “A”, Oak Hill
Technology Park Subdivision Section IV and the southwesterly corner of that
certain 1.102 acre tract described in the deed to Joseph J. Hajjar, by the deed
of record in Volume 12020, Page 19.18, of the Real Property Records of Travis
County, Texas bears S88°09’05”E, a distance of 92.12 feet;

THENCE, N88°09’05”W, along the northerly line of U.S. Highway 290 West, being a
portion of the southerly line of Said Lot l, Block “A” Oak Hill Technology Park
Subdivision, for the southerly line hereof, a distance of 27.12 feet to a
calculated point for the southwesterly corner hereof, from which a 1/2 inch iron
rod with cap set for a point of curvature on said northerly line of U.S. Highway
290 West bears N88o09’05”W, a distance of 106.20 feet;

THENCE, leaving said northerly line of U.S. Highway 290 West, over and across
Lot 1 and Lot 2, Block “A” of said Oak Hill Technology Park Subdivision, along
the westerly, line hereof, the following two(2) courses and distances;

 

1)

N24°38’24”E, a distance of 53.20 feet to a calculated point;

 

2)

N29°38’00”E, a distance of 539.17 feet to a calculated point for the
northwesterly corner hereof, being in the line common to the northerly line of
said Lot 2, Block “A”, Oak Hill Technology Park Subdivision and a southerly line
of said Lot 1, Block “A”, Oak Hill Technology Park Subdivision Section IV, from
which a 1/2 inch iron rod set for the common westerly corner of said Lot 2,
Block “A”, Oak Hill Technology Park Subdivision and said Lot 1, Block “A”, Oak
Hill Technology Park Subdivision Section IV bears N60°22’00”W, a distance of
220.35 feet;



--------------------------------------------------------------------------------

FN 08-576 (KWA)

SEPTEMBER 15, 2008

PAGE 2 OF 2

 

THENCE, S60°22’00”E, along the line common to the northerly line of said Lot 2,
Block “A”, Oak Hill Technology Park Subdivision and a southerly line of said Lot
1, Block “A”, Oak Hill Technology Park Subdivision Section IV, a distance of
25.00 feet to a 1/2 inch iron rod set for the northeasterly corner of said Lot
2, Block “A” and an interior ell corner for said Lot 1, Block “A”, Oak Hill
Technology Park Subdivision Section IV, for the northeasterly corner hereof;

THENCE, along the easterly line of Lot 1 and Lot 2, Block “A” of said Oak Hill
Technology Park Subdivision, same being a westerly line of said Lot 1, Block
“A”, Oak Hill Technology Park Subdivision Section IV, for the easterly line
hereof, the following two (2) courses and distances:

 

1)

S29°38’00”W, passing at a distance of 373.10 feet a 1/2 inch iron rod found for
the easterly common corner of Lot 1 and Lot 2, Block “A” of said Oak Hill
Technology Park Subdivision, continuing for a total distance of 538.08 feet to a
1/2 inch iron rod set for an angle point;

 

2)

S24°38’24”W, a distance of 41.61 feet to the POINT OF BEGINNING, containing an
area of 0.336 acre (14,651 sq. ft.) of land more or less, within these metes and
bounds.

 

BURY & PARTNERS, INC.

ENGINEERS–SURVEYORS

221 WEST SIXTH STREET, STE. 600

AUSTIN, TEXAS 78701

  LOGO [g69911ex10_14d.jpg]